State of New York                                            MEMORANDUM
Court of Appeals                                        This memorandum is uncorrected and subject to
                                                      revision before publication in the New York Reports.




 No. 65 SSM 7
 The People &c.,
         Respondent,
      v.
 Kysean Stroud,
         Appellant.




 Submitted by Terrence M. Connors, for appellant.
 Submitted by Matthew B. Powers, for respondent.




 MEMORANDUM:

       The order of the Appellate Division should be affirmed.

       A determination of reasonable suspicion is a mixed question of law and fact which

 is beyond our further review if there is legally sufficient record support for the
                                          -1-
                                            -2-                                  SSM No. 7

determinations of the courts below (see People v Parker, 32 NY3d 49, 55 [2018]). The

record contains support for the lower courts’ finding of reasonable suspicion to stop the car

in which defendant was a passenger (see People v Chestnut, 43 AD2d 260 [3d Dept 1974],

affd 36 NY2d 971 [1975]). Defendant’s remaining contention lacks merit.



On review of submissions pursuant to section 500.11 of the Rules, order affirmed, in a
memorandum. Chief Judge DiFiore and Judges Rivera, Garcia, Wilson, Singas, and
Cannataro concur. Judge Troutman took no part.

Decided June 14, 2022




                                            -2-